Citation Nr: 0402897	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  02-04 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a headache 
disability.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a right foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from the September 1971 to 
July 1979.  He also had periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In June 2001, the RO granted the veteran service connection 
for a laceration scar of the left eyebrow and scalp area in 
association with lacerations to the head sustained during 
service.  A noncompensable evaluation was assigned.  In a 
July 2001 notice of disagreement, the veteran indicated that 
he was seeking a 10 percent evaluation for the service-
connected laceration scar in the left eyebrow and scalp area.  
In September 2003, the RO increased the evaluation to 10 
percent.  This represents a full grant of the benefit sought.

In his substantive appeal, VA Form 9, received in April 2002, 
the veteran stated that he desired to withdraw the issue of 
entitlement to service connection for tuberculosis.  Thus, 
this issue is withdrawn.  38 C.F.R. § 20.204 (2003).  

The appeal on the issues of entitlement to service connection 
for tinnitus, a headache disability, and degenerative disc 
disease of the lumbar spine, and a right knee disorder are 
REMANDED as discussed in the remand portion below, and via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify the veteran if further action is required on his 
part.  


FINDINGS OF FACT

1.  Cellulitis of the right foot during service was acute and 
transitory in nature and resolved without residuals.  

2.  The competent evidence shows that cellulitis of the lower 
extremities is not related to service.  

3.  The competent evidence shows that the veteran does not 
have a right foot disorder.  


CONCLUSION OF LAW

A right foot disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The June 1971 service entrance examination report reflects 
that feet and lower extremities were normal.  A November 1971 
report of examination reflects that the feet and lower 
extremities were normal.  On the accompanying medical 
history, he denied having or having had foot trouble.  A 
treatment record, dated in August 1972, notes that the 
veteran had cellulitis on the 5th toe of the right foot due 
to infection from a blister.  

An August 1975 reenlistment examination report shows that the 
feet and lower extremities were normal.  The report of 
examination notes that the veteran had had foot trouble.  A 
sprain in the previous year with occasional pain was noted.  
He indicated that he did not know whether he had or had had 
foot trouble.  The July 1979 separation examination report 
shows that the feet and lower extremities were normal.  An 
October 1987 report of examination reflects that the head, 
feet, and lower extremities were normal.  On the accompanying 
medical history, he denied having or having had foot trouble.  

A December 1988 report of examination shows that the lower 
extremities and feet were normal.  A May 1993 report of 
examination shows that the feet and lower extremities were 
normal.  On the accompanying medical history he denied having 
or having had foot trouble.  

An April 1998 report of examination shows that the feet and 
lower extremities were normal.  On the accompanying medical 
history he indicated that he had or had had foot trouble.  

In his June 2000 claim, the veteran stated he had sustained a 
right foot injury during service.  He indicated that he had 
pain and restriction of motion.  

On VA examination in January 2001, the veteran reported a 
history of bilateral foot blisters, cellulites, and a right 
ankle sprain during service.  The relevant diagnoses were 
right ankle sprain and cellulitis of both lower extremities.

On VA examination in January 2001, the examiner stated that 
the C-file had been reviewed.  The veteran reported a history 
of having had cellulitis on both ankles during boot camp in 
1971 during service.  He stated that he was hospitalized for 
two weeks, at which time his feet were elevated and he 
underwent treatment.  The veteran reported having developed 
some varicose veins of the medial aspect of his ankles at 
that time, which the examiner noted had persisted, without 
causing problems.  No swelling of the feet or other problems 
with his arteries and veins were noted.  The diagnosis was 
fairly extensive beds of small-caliber varicose veins on the 
medial aspect of both ankles.  The examiner stated that such 
were probably not secondary to the cellulitis that the 
veteran had had in boot camp.  He noted that there was no 
record of the veteran having been hospitalized in boot camp 
during service.  

In his substantive appeal VA Form 9, received in this April 
2002, the veteran stated he sustained a right foot injury 
during service.  He related that he underwent treatment for 
the injury at that time.

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a) (2003).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. § 3.102 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the June 2001 rating decision of the reasons 
and bases for the denial of his claim.  He was further 
notified of this information in the March 2002 statement of 
the case and the February 2003 and September 2003 
supplemental statements of the case.  The Board concludes 
that the discussions in the rating decision and in the 
statement and supplemental statements of the case informed 
him of the information and evidence needed to substantiate 
the claim.  In May 2001 and June 2002, he was advised of the 
evidence he needed to submit to substantiate his claim, VA's 
duty to notify him about his claim, VA's duty to assist in 
obtaining evidence for his claim, what the evidence must show 
to substantiate his claim, what information or evidence was 
needed from him, what he could do to help with his claim, and 
what VA had done to help with his claim.  In addition, by 
letter dated in November 2003, he was advised of the 
procedures by which to submit additional evidence in support 
of his claims.  These actions satisfied VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Any modification on the order of adjudication and mailing of 
documents is not prejudicial to the veteran.  See Archbold v. 
Brown, 9 Vet. App. 124 (1996).  The greater potential harm to 
the veteran would be to vacate the rating decision (which the 
Board does not have the statutory authority to do), thus 
invalidating the notice of disagreement and substantive 
appeal, thus frustrating his intent to appeal and obtain a 
decision.  Clearly, any potential cure of the order of action 
is far more prejudicial than a minor technical violation.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claim.  He was 
afforded an opportunity to present evidence and argument in 
support of his claim.  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran.  The record contains VA examination reports and 
private treatment records.  38 C.F.R. § 3.326.  

Analysis

In the instant case, there has been no assertion of combat.  
Thus, the provision of 38 U.S.C.A. § 1154(b) (West 2002); 
§ 3.304(f) are not applicable.  

In order to establish service connection, the evidence must 
show that the veteran has a chronic disability due to disease 
or injury related by competent evidence to service.  

An August 1972 treatment record reflects that the veteran had 
cellulitis of the right foot due to infection from a blister.  
At separation in July 1979, however, the feet were normal.  
In addition, examination reports, dated in October 1987, 
December 1988, May 1993, and April 1998, show that the feet 
were normal.  Thus, the Board finds that inservice cellulitis 
of the right foot during service was acute and transitory in 
nature and resolved.  The Board notes that service medical 
records are negative for hospitalization or treatment in 
association with the right foot.  On VA examination in 
January 2001, the only diagnosis was cellulitis of the lower 
extremities.  The examiner specifically stated that the 
cellulitis of the lower extremities was probably not related 
to the cellulitis in service.  

The veteran is competent to report his symptoms; however, he 
is not a medical professional and his statements do not 
constitute competent medical evidence that a right foot/ankle 
disorder is related to service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992) (lay persons are not competent 
to offer evidence that requires medical knowledge.  The most 
probative evidence establishes that the in-service cellulitis 
was acute and resolved.  Similarly, the medical opinion that 
the remote post-service cellulitis is probably unrelated to 
the in-service cellulitis is competent and supported by 
contemporaneous documentation consisting of earlier normal 
findings.  Such evidence is far more probative than the 
veteran's unsupported lay opinion.  

The Board notes that in August 1975, the examiner noted the 
veteran's reported history of having sprained his foot in the 
previous year.  Service medical records, however, are 
negative for reference to a right ankle sprain other than his 
report one year later.  Regardless, the competent evidence 
does not show that the veteran has residuals from any right 
ankle sprain.  As to the January 2001 VA examiner's diagnosis 
of right ankle sprain, such was based on the veteran's 
report.  Unenhanced by any additional medical comment by that 
examiner, this does not constitute competent medical 
evidence.  A bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("in order for 
any testimony to be probative of any fact, the witness must 
be competent to testify as to the facts under 
consideration").  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995). 

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the claim of 
entitlement to service connection for a right foot disorder 
is denied.  


ORDER

Service connection for a right foot disorder is denied.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

In regard to the issue of entitlement to service connection 
for degenerative disc disease of the lumbar spine, the Board 
notes that a treatment record, dated in October 1972, shows 
that the veteran complained of having had pain in his lower 
back for two days.  The impression was muscle strain.  
Treatment records, dated from March 1974 to April 1974, 
reflect complaints of low back pain after moving heavy 
transmitters the previous day.  X-ray examination was noted 
to show mild lumbar scoliosis.  The examiner noted the 
veteran's report that pain from a previous incident had never 
completely dissipated.  The impression was lumbar strain.  
The July 1979 separation examination report reflects that the 
spine and musculoskeletal system were normal.  

A private record of treatment, dated in October 1983, notes 
that the veteran had had lumbar strain one month earlier.  
The assessment in December 1984 was mild muscular strain.  No 
injury was noted.  A record of treatment, dated in February 
1985, reflects complaints of low back pain.  Some narrowing 
of the L4-L5 disc space was noted.  A January 1986 record of 
treatment notes that the veteran had slipped and fallen at 
work, with subsequent left lower back pain.  He underwent a 
laminectomy in February 1986.  

An October 1987 report of examination reflects that the spine 
and musculoskeletal system were normal.  The examiner noted 
that the veteran had had a lumbar laminectomy in 1986 with no 
residual weakness and full range of motion.  

The impression of MRI (magnetic resonance imaging) of the 
lumbar spine in April 1990 was post surgical changes at the 
L2-3 and L4-5 levels, without evidence of associated 
significant herniated nucleus pulposus.  Minimal annular 
bulging at the L4-5 level without significant impingement on 
the thecal sac or nerve root was noted.  In a June 1990 
record of treatment, the examiner noted the veteran's history 
of having injured his back in 1985 while installing signs at 
work.  A July 1990 record of treatment reflects a diagnosis 
of degenerative disc L2-3 and L3-4.  The assessment in April 
1992 was low back pain times three days.  The diagnosis in 
March 1997 was lumbosacral sprain.  

A May 1993 report of examination shows that the spine and 
musculoskeletal system were normal.  A February 1997 reserve 
record reflects the veteran's statement that he had pulled 
his back out while helping a shipmate who had fallen 
overboard in March 1997.  

An April 1998 report of examination shows that the spine and 
musculoskeletal system were normal.  The report of 
examination notes back pain with lifting.  

A November 1999 VA outpatient treatment notes multiple lumbar 
bulges on CT (computed tomography) scan, with slight 
impingement of the thecal sac.  The examiner noted that it 
was asymptomatic.  

On VA examination in January 2001, the veteran reported 
having injured his back during service while carrying heavy 
transmitters up and down ship ladders.  He complained of 
flare-ups of back pain about once or twice per year.  The 
relevant diagnosis was degenerative disc disease of the 
lumbar spine.  No opinion as to the etiology of the veteran's 
back disorder was provided.  There is insufficient evidence 
to render a determination as to whether any right knee 
disorder is related to service.  38 C.F.R. § 3.326.  

In regard to the issue of a right knee disorder, the Board 
notes that service medical records reflect that the veteran 
tripped over a pipe during service in November 1972.  On VA 
examination in January 2001, the veteran indicated that he 
had had blunt trauma to the right knee in association with 
bumping against the ship ladders during service.  The VA 
examiner diagnosed patellofemoral pain disorder of the right 
knee.  No opinion was provided as to the etiology of any 
identified pathology.  There is insufficient evidence to 
render a determination as to whether any right knee disorder 
is related to service.  38 C.F.R. § 3.326.  

As to the issue of entitlement to service connection for a 
headache disability, the June 1971 service entrance 
examination report reflects that the head was normal.  The 
examiner noted that the veteran had had two concussions 
without sequelae.  The records reflect that he hit his head 
on a hatch in January 1974 and was hit in the forehead with a 
racquetball racquet in August 1978.  The July 1979 separation 
examination report shows that the head was normal.  An August 
1992 dental record notes the veteran's complaint of headaches 
in association with a tooth.  An August 1999 VA outpatient 
treatment record notes headaches.  There is insufficient 
evidence to render a determination as to whether a headache 
disability, if any, is related to service or a service-
connected disability.  38 C.F.R. § 3.326.  

Lastly, the veteran asserts that he has tinnitus as a result 
of having been exposed to high-frequency noise levels while 
aboard ship working as a radioman.  On VA examination in 
January 2001, the diagnosis was periodic tinnitus.  No 
opinion was provided as to the etiology of the veteran's 
tinnitus.  There is insufficient evidence to render a 
determination as to whether periodic tinnitus is related to 
service.  38 C.F.R. § 3.326.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the RO for the following development:

1.  The RO should verify the veteran's 
periods of active duty for training 
(ACDUTRA) and inactive duty for training 
(INACDUTRA).  

2.  The RO should return the claims file 
to the examiner who performed the 
January 2001 VA examiner, if available, 
otherwise, another VA examiner.  The 
examiner should respond to the 
following:  were the diagnoses of muscle 
strain and lumbar strain during service 
in 1972 and 1974, respectively, related 
to the lumbar laminectomy in 1986.  

3.  The RO should return the claims file 
to the VA examiner who performed the 
January 2001 examination, if available, 
otherwise, another VA examiner.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that any right knee 
pathology identified is related to 
service.  An opinion in the positive or 
negative should be obtained.  A complete 
rationale should accompany any opinion 
provided.  

4.  The RO should return the claims file 
to the VA examiner who performed the 
January 2001 audiological examination, 
if available, otherwise, another VA 
examiner.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's periodic tinnitus is 
related to service, to include having 
had a military occupational specialty 
(MOS) of radioman.  An opinion in the 
positive or negative should be obtained.  
A complete rationale should accompany 
any opinion provided.  

5.  The RO should schedule the veteran 
for a VA examination.  The examiner 
should respond to the following: a) Does 
the veteran have a current headache 
disability? b) If so, is it at least as 
likely as not that a headache disability 
is related to service? c) What is the 
etiology of the headaches, if present.  
A complete rationale should accompany 
any opinion provided.  

6.  The veteran is advised that if there 
is evidence in support of his claim, he 
must submit the evidence.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.






____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



